DISSENTING OPINION
O’CONNOR, Member,
April 11, 2005 — I have reviewed the report and recommendations of the majority *103in the above matter, and while agreeing with the findings, I respectfully dissent from the recommendation of only a year and a day suspension.
Mr. Papas had previously been suspended for about one year in the late 1980s. It should be presumed that when a lawyer serves a suspension and is readmitted to practice, he will be more attentive to the Rules of Professional Conduct. In Mr. Papas’ case, that does not seem to be true.
Mr. Papas engaged in misconduct including client neglect, dishonesty and misrepresentation, any one of which should have earned him a suspension. In addition, on at least four occasions after being aware that his license to practice was suspended for failure to complete his Continuing Legal Education, Mr. Papas continued to represent clients, accept fees, appear in court, sign legal documents and hold himself out as a licensed practitioner, something which he knew was not true.
A review of the record reflects that Mr. Papas made no effort to comply with his obligations under Pa.R.D.E. 217(a)(b) and (d). He had and used his office letterhead, maintained an office, and apparently went on as if the rules did not apply to him.
The rules required Mr. Papas to notify his clients of his suspension. He failed to do this, ignoring his obligation and showing his continued disregard for the law.
Historically, the offense of practicing while under suspension is enough to merit the “year and a day” but when the additional charges of client neglect, dishonesty and misrepresentation are added it would seem as though this case merits additional time.
*104Had this been Mr. Papas’ first brush with the disciplinary system I may have been prevailed to vote with the majority but it was not. He was flat out ignoring the rules and he should have known better.
I would respectfully recommend a more proper resolution would be a two-year suspension.
Board Chair Rudnitsky joins in this dissent.
ORDER
And now, September 12,2005, upon consideration of the report and recommendations of the Disciplinary Board and dissenting opinion dated April 11, 2005, it is hereby ordered that William Emanuel Papas be and he is suspended from the bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.